SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

401
KA 13-00974
PRESENT: SMITH, J.P., FAHEY, PERADOTTO, SCONIERS, AND VALENTINO, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                                              ORDER

LESLIE J. PELTIER, DEFENDANT-APPELLANT.
(APPEAL NO. 2.)


THOMAS R. VILLECCO, JERICHO, FOR DEFENDANT-APPELLANT.

JON E. BUDELMANN, DISTRICT ATTORNEY, AUBURN (CHRISTOPHER T. VALDINA OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Cayuga County Court (Thomas G.
Leone, J.), rendered April 1, 2010. The judgment convicted defendant,
upon her plea of guilty, of criminal possession of a controlled
substance in the third degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.




Entered:   May 2, 2014                             Frances E. Cafarell
                                                   Clerk of the Court